PD-0898-15
MOTION TO EXTEND TIME


LUIS FRANCO DOB: 06/07/1978
ADDRESS:                                               X)fi4es~\
210 DASHIELL SA.TEXAS 78203                             °| - &- ) 5"
COACASE NO. 04-13-00906-CR                                  l n„
PD-0898-15                                   ~ '             RtCEiVEDIM
TR.CT. NO. 2013CR3379                                COURT OF CRIMINAL APPEALS
BEXAR COUNTY
                                                              SEP 10 2015
COURT OF CRIMINAL APPEALS OF TEXAS

towhom itmay concern,                                   AbelAcosta,ClerK
I AM NEEDING A MOTION FOR EXTENSION PLEASE.WE ARE STILL CONTINUING TO
WORK WITH OUR ATTORNEY ON PAYMENTS, DUE TO BEING IN THE HOSPITAL WE ARE
CATCHING UP STILL AND I JUST STARTED WORKING AGAIN AFTER MY SITUATION IN
THE HOSPTIAL AND GETTING BACK ON MY FEET. MY SPOUSE HAS BEEN SUPPORTING
ME AND HAS BEEN DOING THIS ALL ON HER OWN WE JUST NEED MORE TIME PLEASE
TO GET BACK ON OUR FEET AND PAY THE LAWYER TO DO THE PETITION, BUT WE
NEED TO PAY THE LAWYER OFF FIRST WHICH WE ARE ALMOST THERE. PLEASE IF I CAN
GET THE EXTENSION AND GET WITH MY LAWYER REGARDING THE PETITION I WOULD
GREATLY APPRECIATE IT. IF ANY QUESITONS PLEASE CALL ME 210-461-3155

                                            ATTORNEY: MICHAEL GROSS


                                                   FRANCO
                                                   l^^fi/^^u^-
                                                                    FflED IN
                                                        COURT OF CRIMINAL APPEALS
                                                                   SEP 17 20*5

                                                              Abel Acosta, Clerk